Order entered June 26, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00877-CR

                            MICHAEL GLEN GARZA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 354th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 31429

                                            ORDER
       Before the Court is appellant’s June 24, 2019 second motion for extension of time to file

appellant’s brief. We GRANT the motion to the extent we ORDER appellant’s brief filed on or

before July 24, 2019. If appellant’s brief is not filed by July 24, 2019, this appeal may be abated

for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   LANA MYERS
                                                             JUSTICE